

FIRST LEASE AMENDMENT
This First Lease Amendment (this “Amendment”) is dated as of January 7, 2016
(the “Execution Date”), by and between SIR PROPERTIES TRUST, a Maryland real
estate investment trust (“Landlord”), and MATTSON TECHNOLOGY, INC., a Delaware
corporation (“Tenant”).
W I T N E S S E T H:
WHEREAS, Renco Equities IV, a California limited partnership (“Original
Landlord”), and Tenant entered into that certain Industrial Space Lease, dated
August 1, 2005, as modified by that certain First Addendum to Lease, dated
August 1, 2005 (the “Addendum”), by and between Original Landlord and Tenant, as
further modified by that certain Correction to Industrial Space Lease and First
Addendum to Industrial Space Lease, dated September 30, 2005, by and among (a)
James R. Blair and Donna R. Blair, Trustees under The Blair Restated Trust dated
December 22, 1994, Gerald E. Hodnefield and Sherri J. Hodnefield, as Co-Trustees
of the Hodnefield Community Property Trust u/d/t dated November 27, 2000, Donald
E. Vermeil and Anne Vermeil, Trustees under Revocable Trust Agreement dated
November 6, 1978, as amended, and William N. Neidig and Christy E. Neidig,
Trustees of the Neidig Family Trust U/D/T dated July 25, 1986 (collectively,
“Successor Landlord”), and (b) Tenant, as further modified by that certain
Acceptance Agreement, dated December 28, 2005, by and between Tenancy-in-Common
– Renco 38 (“Renco 38”) and Tenant, and as further modified by that certain
Revised Acceptance Agreement, dated December 28, 2005, by and between Renco 38
and Tenant (as so amended, the “Lease”), pursuant to which Tenant currently
leases certain premises located at 47131 Bayside Parkway, Fremont, California,
as more particularly described in the Lease (the “Leased Premises”);
WHEREAS, Landlord has succeeded to the interests of Original Landlord, Successor
Landlord and Renco 38 under the Lease; and
WHEREAS, Landlord and Tenant desire to amend the Lease, subject to and upon the
terms and conditions hereinafter provided.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Landlord and Tenant hereby agree as follows:


1.Extension of Term. The Lease is hereby amended by deleting Section 1.1.F
thereof (as modified) entitled “Intended Term” in its entirety and inserting the
following in lieu thereof: “Approximately nineteen (19) years and seven (7)
months, ending on the Lease Expiration Date.”
2.    Lease Expiration Date. The Lease is hereby amended by deleting Section
1.1.G thereof (as modified) entitled “Lease Expiration Date” in its entirety and
inserting the following in lieu thereof: “December 31, 2026.”
3.    Base Monthly Rent. The Lease is hereby amended by adding the following to
the end of Section 1.1.T thereof (as modified) entitled “Base Monthly Rent”:
“Notwithstanding the foregoing, with respect to the portion of the term
commencing on January 1, 2016, the term “Base Monthly Rent” shall mean the
following:
Period
Base
Approximate Base Monthly Rental Rate Per Rentable Square Foot
Monthly Rent
01/01/16 – 12/31/16
$130,946.40
$1.30
01/01/17 – 12/31/17
$134,874.79
$1.34
01/01/18 – 12/31/18
$138,921.03
$1.38
01/01/19 – 12/31/19
$143,088.67
$1.42
01/01/20 – 12/31/20
$147,381.33
$1.46
01/01/21 – 12/31/21
$151,802.77
$1.51
01/01/22 – 12/31/22
$156,356.85
$1.55
01/01/23 – 12/31/23
$161,047.56
$1.60
01/01/24 – 12/31/24
$165,878.99
$1.65
01/01/25 – 12/31/25
$170,855.36
$1.70
01/01/26 – 12/31/26
$175,981.02
  $1.75”



4.    Rent Payments; Letter of Credit. The Lease is hereby amended to provide
that all installments of Base Monthly Rent, Additional Rent, and all other
amounts due to Landlord under the Lease shall be delivered to SIR Properties
Trust, c/o The RMR Group LLC, P.O. Box 31001-2127, Dept. No. 700, Pasadena,
California 91110-2127, or by electronic transfer to PNC Bank, Dept. No. 700,
Account No. 8026300227, ABA No. 031207607. Landlord has advised Tenant that the
Letter of Credit currently held under Section 2.6 of the Addendum shall expire
on August 1, 2017. Tenant hereby acknowledges and agrees that pursuant to
Section 2.6 of the Addendum, Tenant will maintain the Letter of Credit in effect
(whether through replacement, renewal or extension) for the period throughout
the term (as extended hereby) that continues until the Mattson Restoration Cost
(which constitutes the Pre-Amendment Restoration Obligation) is paid to
Landlord.
5.    Landlord Notice Address. The Lease (including, without limitation, Section
1.1.C thereof (as modified)) is hereby amended by deleting any addresses for
notices and copies of notices to Landlord currently set forth in the Lease in
their entirety and inserting the following addresses for notices to Landlord in
lieu thereof:
SIR Properties Trust
c/o The RMR Group LLC
915 L Street, Suite 1250
Sacramento, California 95814


with a copy to:


SIR Properties Trust
c/o The RMR Group LLC
4181 Ruffin Road, Suite 101
San Diego, California 92123
Attention:  Lynn E. Schemmel


and to:


SIR Properties Trust
c/o The RMR Group LLC
Two Newton Place
255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attention: Jennifer B. Clark.


6.    Representatives. The Lease is hereby amended by deleting Section 1.1.B
thereof (as modified) entitled “Tenant’s Representative; Phone Number:” [NTD:
This is not used anywhere else in the Lease] The Lease is also hereby amended by
deleting Section 1.1.D thereof (as modified) entitled “Landlord’s
Representative; Phone Number:” in its entirety.
7.    Options to Renew. The Lease is hereby amended to delete all options to
renew (including, without limitation, Tenant’s option to renew pursuant to
Section 15 of the Addendum) and all such options are of no further force or
effect. Landlord and Tenant hereby agree that Tenant may, at its option and
subject to the terms hereof, renew the term of the Lease for two (2) additional
periods of five (5) years each (each, an “Extended Term”), provided that the
Lease is in full force and, at the time of exercise of any such option to renew
and at the time an Extended Term would begin, no event of default under the
Lease is continuing or has occurred, beyond any applicable cure period, and no
event or conditions exist which, with the giving of notice, the passage of time,
or both, could mature into an event of material monetary default under the
Lease. Each Extended Term shall be based upon the same terms and conditions
contained in the Lease and this Amendment, except that (a) the Lease may not be
renewed more often than as set forth above, (b) Landlord shall have no
obligation to install improvements in the Leased Premises, and (c) the Base
Monthly Rent for each Extended Term shall be at the Market Rate (as hereinafter
defined) for the Leased Premises as of the commencement of such Extended Term.
If Tenant elects to exercise any such option to renew, Tenant shall deliver
written notice (each, “Tenant’s Election Notice”) to Landlord by certified mail,
return receipt requested, no more than fifteen (15) months, but no less than
twelve (12) months, prior to the expiration of the Lease or the prior Extended
Term, as applicable. Any attempted exercise of any such option to renew made
other than within the time period stated or in the manner stated shall be void
and of no force or effect. In the event that Tenant does not or is not entitled
to exercise an option to renew, Tenant shall have no further option to extend
the term of the Lease, it being agreed that time is of the essence with respect
to the giving of Tenant’s Election Notice. Tenant may only exercise its second
Extended Term if Tenant previously exercised its first Extended Term in
accordance with the terms hereof. As used herein, the term “Market Rate” shall
mean the fair market monthly rental rate of the Leased Premises, as determined
in accordance with the procedures set forth in Paragraph 4 of Section 15 of the
Addendum. If the appointment of a real estate appraiser is required to appraise
and determine the fair market monthly rental rate of the Leased Premises
pursuant to Paragraph 4 of Section 15 of the Addendum, such appointment and
appraisal shall be conducted in accordance with the procedures set forth in
Paragraph 4 of Section 15 of the Addendum.
8.    Condition of Leased Premises; Tenant’s Work.
a.Tenant acknowledges that it is currently leasing the Leased Premises in its
“as is” condition, and Tenant further acknowledges that the Leased Premises
demised by the Lease are, as of the date hereof, appropriate for its use and
occupancy throughout the term (as extended hereby) and that Landlord shall have
no obligation to perform any alterations or improvements thereto, except as
expressly provided in the Lease or this Amendment. Landlord, however,
acknowledges that Tenant intends to perform alterations to the Leased Premises
throughout the term (as extended hereby) in accordance with Article 6 of the
Lease and this Paragraph 8, which may be in multiple projects over time (each
such project shall be referred to herein as “Tenant’s Work”).


b.Notwithstanding anything to the contrary in the Lease, for any proposed
Tenant’s Work for which Tenant wants to use Landlord’s Contribution (as defined
below), Tenant shall, at its sole cost and expense, first submit a request to
Landlord for conceptual approval of the Tenant’s Work which such request shall
depict the proposed Tenant’s Work or alteration in such reasonable detail as to
allow Landlord to generally identify the proposed Tenant’s Work (such as type of
improvement, scope of work and location) (the “Concept Submission”). Thereafter,
if requested by Landlord at the time Landlord approves of the Concept
Submission, Tenant shall, at its sole cost and expense, cause to be prepared
commercially reasonable plans and specifications (including those pertaining to
architectural, mechanical, and electrical work as appropriate) based on the
approved Concept Submission (or any logical evolution thereof) and shall submit
the same for Landlord’s approval under Section 6.1 of the Lease. Landlord shall
respond to any consent or approval request within twenty (20) business days and
Landlord’s failure to provide or reasonably refuse its consent within such time
period shall be deemed Landlord’s consent or approval to the proposed Tenant’s
Work. Once commenced, Tenant’s Work shall be completed in a good and workmanlike
manner; provided, however, that no submission by Tenant or approval by Landlord
shall obligate Tenant to perform the Tenant’s Work, and Tenant may alter or
reduce the scope of Tenant’s Work, subject to Landlord’s approval of the plans
and specifications related to such changes.
c.Landlord shall provide Tenant with a contribution toward the cost of Tenant’s
Work in an amount equal to the lesser of (i) the actual out-of-pocket cost of
Tenant’s Work as shown by invoices of independent third party contractors
(copies of which are delivered to Landlord), including architects and project
managers and those costs incurred by Tenant under paragraph 8.b above, and (ii)
One Million Three Hundred Eighty-Five Thousand Ten Dollars ($1,385,010.00) (such
lesser amount being hereinafter referred to as “Landlord’s Contribution”). With
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, Tenant shall be permitted to use up to an amount equal to Three
Hundred Two Thousand One Hundred Eighty-Four Dollars ($302,184.00) of Landlord’s
Contribution for furniture, furnishings, fixtures and equipment for use in the
Leased Premises by Tenant.


d.Provided that a project of Tenant’s Work is complete and has been performed in
compliance with all of the terms of the Lease and subject to the Conditions (as
hereinafter defined), Landlord’s Contribution shall be payable by Landlord on or
before the thirtieth (30th) day following Landlord’s receipt of all of the
following items from Tenant: (i) copies of invoices for the portion of Tenant’s
Work referenced in such requisition; (ii) copies of canceled checks evidencing
Tenant’s payment of the same (or other reasonable evidence of payment by
Tenant); and (iii) all appropriate lien release waivers (each in statutory
form). Tenant shall complete Tenant’s Work and utilize Landlord’s Contribution
prior to the third (3rd) anniversary of the Execution Date. Any portion of
Landlord’s Contribution for which Tenant does not submit a requisition to
Landlord in accordance with the foregoing by such date shall be forfeited by
Tenant (and Landlord shall have no further obligation to provide such portion).
The “Conditions” are that (A) there shall exist no event of default under the
Lease, beyond any applicable notice and cure period, or event or conditions
which, with the giving of notice, the passage of time, or both, could mature
into an event of material monetary default under the Lease and (B) other than as
expressly permitted hereunder, Landlord’s Contribution shall be applied towards
building and interior improvements, including, but not limited to, permitting,
planning, design, architecture and demolition costs, cabling, third party
management fees and signage.
  
9.    Surrender and Restoration Work. Notwithstanding anything to the contrary
contained in the Lease, Landlord and Tenant acknowledge and agree that the
Mattson Restoration Cost (as defined in Section 2.6 of the Addendum) shall not
exceed One Million Five Hundred Thousand Dollars ($1,500,000.00) (the “Cap”) and
shall also apply to Tenant’s performance of (a) the existing Mattson Restoration
Obligation (as defined in Section 2.6 of the Addendum), (b) any General
Surrender Work (as defined in Section 2.6 of the Addendum), (c) any improvements
to the interior of the Leased Premises made pursuant to Section 6.1 of the
Addendum, (d) any general purpose improvements to the interior of the Leased
Premises made pursuant to Section 17 of the Addendum, and (e) any other
alterations, improvements or restoration of, or relating to, currently existing
conditions or made pursuant to currently existing obligations (collectively the
“Pre-Amendment Restoration Obligation”). Landlord and Tenant acknowledge and
agree that the Cap constitutes the entire liquidated amount of Tenant’s
obligation to restore the Leased Premises under the Lease and this Amendment
except the Post-Amendment Restoration Obligation and Tenant shall not be
required to restore any alterations to the Leased Premises existing as of the
date hereof to the extent in excess thereof. Subject to the preceding sentences,
Landlord and Tenant further acknowledge and agree that any other alterations or
improvements or any surrender or restoration obligations arising out of any
other alterations or improvements performed by Tenant under the terms of the
Lease and this Amendment after the Execution Date (including, without
limitation, Tenant’s Work) (the “Post-Amendment Restoration Obligation”) (i) are
completely independent of and not subject to the Cap and (ii) shall be subject
to the terms of the Lease and this Amendment without reference to the Cap;
provided, however, in no event shall Tenant be required to perform or pay for
any scope of work in connection with the Post-Amendment Restoration Obligation
that would have been covered by or included in the Pre-Amendment Restoration
Obligation. Moreover, Tenant shall not be obligated to restore any alterations,
improvements or fixtures in connection with the Post-Amendment Restoration
Obligation, the removal of which is covered by or included in Pre-Amendment
Restoration Obligation. Notwithstanding anything to the contrary in the Lease or
this Amendment, (A) Tenant shall not be required to restore or otherwise repair
the Leased Premises due to normal wear and tear, casualty or condemnation, or
the presence of Hazardous Materials not released by Tenant, and (B) in
connection with the Post-Amendment Restoration Obligation, Tenant shall not be
required to remove any standard office alterations or improvements.
10.    Declaration of Trust. Landlord hereby notifies Tenant that the
Declaration of Trust of Landlord provides, and Tenant agrees, that no trustee,
officer, director, general or limited partner, member, shareholder, beneficiary,
employee or agent of Landlord (including any person or entity from time to time
engaged to supervise and/or manage the operation of Landlord) shall be held to
any liability, jointly or severally, for any debt, claim, demand, judgment,
decree, liability or obligation of any kind (in tort, contract or otherwise) of,
against or with respect to Landlord or arising out of any action taken or
omitted for or on behalf of Landlord.
11.    Brokerage Commission. Tenant and Landlord, each, represents and warrants
to the other that it has dealt with no broker or finder in connection with the
execution of this Amendment other than Savills Studley and JLL (collectively,
“Brokers”) and Landlord is not and will not be responsible for the payment of
any commissions or fees in connection with this Amendment (other than any
commissions or fees which Landlord may owe Brokers pursuant to any separate
written agreement between Landlord and Brokers). Tenant and Landlord, each,
agrees to indemnify, protect, defend and hold the other (“Indemnitee”) harmless
from and against any and all claims, liabilities, losses, demands, obligations,
damages, judgments, costs or expenses (including, without limitation, attorneys’
fees, charges, disbursements and court costs) incurred by Indemnitee in
connection with any claims for a commission or fee by any broker, agent or
finder claiming to represent the other in connection with the execution of this
Amendment (other than Brokers).
12.    Headings. The paragraph headings in this Amendment are for convenience
only, and shall in no way define, modify or restrict the meaning or
interpretation of the terms or provisions of this Amendment.
13.    Defined Terms. All capitalized terms used herein without definition shall
have the meaning ascribed to them in the Lease (as amended hereby).
14.    Ratification of Lease. As amended hereby, the Lease is hereby ratified
and confirmed. In the event of any inconsistency between the terms of the
remainder of the Lease and this Amendment, the terms of this Amendment shall
govern.
15.    No Lender. Landlord represents to Tenant that, as of the Execution Date,
there is no Lender with any security interest encumbering the Leased Premises.
[Remainder of page intentionally left blank; signature page follows]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.
 

LANDLORD:


SIR PROPERTIES TRUST,
a Maryland real estate investment trust


By: The RMR Group LLC,
   its manager




By: /s/ Jennifer F. Francis
Jennifer F. Francis
Senior Vice President




TENANT:


MATTSON TECHNOLOGY, INC.,
a Delaware corporation 



By: /s/ J. Michael Dodson
Name: J. Michael Dodson
Its: COO and CFO




759641.05B-LACSR01A - MSW